 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND NEWSON,                                    No. 2:18-cv-2010 CKD P
12                       Plaintiff,
13           v.                                         ORDER
14   STEPHEN SHAW, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has also

19   requested appointment of counsel.

20      I.        Application to Proceed In Forma Pauperis

21           Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C.

22   § 1915(a). ECF No. 2. Accordingly, the request to proceed in forma pauperis will be granted.

23           Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments

28   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
                                                        1
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

 3   § 1915(b)(2).

 4       II.       Request for Appointment of Counsel

 5              Plaintiff has requested the appointment of counsel. (ECF No. 3.) The United States

 6   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

 7   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In

 8   certain exceptional circumstances, the district court may request the voluntary assistance of

 9   counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

10   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

11              “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

12   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

13   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

14   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

15   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

16   most prisoners, such as lack of legal education and limited law library access, do not establish

17   exceptional circumstances that would warrant a request for voluntary assistance of counsel.

18              Plaintiff requests counsel saying that he is uneducated in the law, has only a ninth-grade

19   education, and is indigent. (ECF No. 3.) These circumstances are common to most prisoners and

20   do not warrant appointment of counsel. Plaintiff also claims that he will be unable to obtain
21   necessary evidence due to his incarceration, but discovery has yet to commence in this case, so it

22   is not clear that plaintiff will be unable to obtain the evidence he needs since he has yet to make

23   any such attempts. Furthermore, at this stage in the case, the court is unable to assess plaintiff’s

24   likelihood of success on the merits and plaintiff has demonstrated that he is capable of articulating

25   his claims. For these reasons, the court does not find that exceptional circumstances exist and the

26   request for counsel will be denied without prejudice.
27       III.      Statutory Screening of Prisoner Complaints

28              The court is required to screen complaints brought by prisoners seeking relief against a
                                                         2
 1   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 2   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

 3   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

 4   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

 5          A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”

 6   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 7   Cir. 1984). “[A] judge may dismiss . . . claims which are ‘based on indisputably meritless legal

 8   theories’ or whose ‘factual contentions are clearly baseless.’” Jackson v. Arizona, 885 F.2d 639,

 9   640 (9th Cir. 1989) (quoting Neitzke, 490 U.S. at 327), superseded by statute on other grounds as

10   stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000). The critical inquiry is whether a

11   constitutional claim, however inartfully pleaded, has an arguable legal and factual basis.

12   Franklin, 745 F.2d at 1227-28 (citations omitted).

13          “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

14   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

15   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550

16   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

17   “Failure to state a claim under § 1915A incorporates the familiar standard applied in the context

18   of failure to state a claim under Federal Rule of Civil Procedure 12(b)(6).” Wilhelm v. Rotman,

19   680 F.3d 1113, 1121 (9th Cir. 2012) (citations omitted). In order to survive dismissal for failure

20   to state a claim, a complaint must contain more than “a formulaic recitation of the elements of a
21   cause of action;” it must contain factual allegations sufficient “to raise a right to relief above the

22   speculative level.” Twombly, 550 U.S. at 555 (citations omitted). “‘[T]he pleading must contain

23   something more . . . than . . . a statement of facts that merely creates a suspicion [of] a legally

24   cognizable right of action.’” Id. (alteration in original) (quoting 5 Charles Alan Wright & Arthur

25   R. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004)).

26          “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
27   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

28   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
                                                        3
 1   content that allows the court to draw the reasonable inference that the defendant is liable for the

 2   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this

 3   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.

 4   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976), as well as construe the pleading in the

 5   light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.

 6   McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).

 7       IV.      Complaint

 8             The complaint alleges that defendant doctors Shaw, Ikegbu, and Austin violated plaintiff’s

 9   rights under the Eighth Amendment when they were deliberately indifferent to his serious

10   medical needs and were negligent under state law. (ECF No. 1 at 2-25.) Specifically, he alleges

11   that in October 2016, he began having pain in his left elbow that radiated down to his hand, and

12   the pain was so severe that it interfered with his sleep, grip, and mobility because he was unable

13   to use his walker. (Id. at 3.)

14             At the time, defendant Shaw was his primary care provider, and despite submitting

15   numerous requests to Shaw to be seen about his pain, it took about a month from the first request

16   until plaintiff was finally seen. (Id. at 3-5.) Shaw’s only action was to tell plaintiff that he would

17   follow up with the rheumatologist and neurologist. (Id. at 5.) Over the next year, plaintiff

18   submitted numerous requests to be seen about the worsening pain in his elbow and appears to

19   have been seen by Shaw on about a half dozen occasions. (Id. at 5-9.) During that time, Shaw

20   failed to order any diagnostic tests for plaintiff’s continued elbow pain and failed to provide
21   gabapentin or a splint, which were both recommended by the neurologist. (Id.) At one point,

22   Shaw did prescribe plaintiff capsaicin cream and later Tylenol, but it appears that neither had any

23   effect. (Id. at 7.) About ten months after plaintiff first began complaining about his elbow pain,

24   Shaw finally prescribed gabapentin and about a month and a half later, on October 5, 2017, he

25   ordered an x-ray of plaintiff’s elbow. (Id. at 8-9.) The x-ray revealed that plaintiff’s elbow was

26   fractured, and when he was seen by the orthopedist he was told that the delay in diagnosing the
27   facture meant that it could not be treated in the standard way because it had nearly healed. (Id. at

28   9-10.)
                                                        4
 1           On September 5, 2017, defendant Ikegbu was assigned to review plaintiff’s healthcare

 2   appeal and later interviewed him regarding his claims. (Id. at 15.) He was interviewed on

 3   September 26, 2017, at which point he told Ikegbu about his extreme pain and the lack of

 4   treatment he had received from Shaw over the past year. (Id.) Ikegbu had the authority and

 5   ability to intervene and provide plaintiff with the necessary medical treatment, but refused to do

 6   so and instead denied his appeal and told him that no intervention was necessary. (Id. at 15-18.)

 7           On October 5, 2017, defendant Austin was assigned to review plaintiff’s healthcare

 8   appeal. (Id. at 21.) Plaintiff alleges that in reviewing his appeal Austin would have known that

 9   an x-ray should have been ordered and that she could have and should have intervened to correct

10   the violations. (Id. at 21-23.)

11           Plaintiff asserts that he presented his claims against all three defendants to the Victim’s

12   Compensation and Government Claims Board (id. at 14, 20, 25), and seeks compensatory and

13   punitive damages (id. at 26).

14      V.      Deliberate Indifference

15           “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate

16   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,

17   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). This requires plaintiff

18   to show (1) “a ‘serious medical need’ by demonstrating that ‘failure to treat a prisoner’s condition

19   could result in further significant injury or the unnecessary and wanton infliction of pain,’” and

20   (2) “the defendant’s response to the need was deliberately indifferent.” Id. (some internal
21   quotation marks omitted) (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).

22           Deliberate indifference is established only where the defendant subjectively “knows of and

23   disregards an excessive risk to inmate health and safety.” Toguchi v. Chung, 391 F.3d 1051, 1057

24   (9th Cir. 2004) (emphasis added) (citation and internal quotation marks omitted). Deliberate

25   indifference can be established “by showing (a) a purposeful act or failure to respond to a

26   prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Jett, 439 F.3d
27   at 1096 (citation omitted). Civil recklessness (failure “to act in the face of an unjustifiably high

28   risk of harm that is either known or so obvious that it should be known”) is insufficient to
                                                       5
 1   establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 836-37 & n.5

 2   (1994) (citations omitted).

 3          A difference of opinion between an inmate and prison medical personnel—or between

 4   medical professionals—regarding appropriate medical diagnosis and treatment is not enough to

 5   establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989);

 6   Toguchi, 391 F.3d at 1058. Additionally, “a complaint that a physician has been negligent in

 7   diagnosing or treating a medical condition does not state a valid claim of medical mistreatment

 8   under the Eighth Amendment. Medical malpractice does not become a constitutional violation

 9   merely because the victim is a prisoner.” Estelle, 429 U.S. at 106.

10          The allegations are sufficient to state claims for relief against defendants Shaw and

11   Ikegbu. Plaintiff sought treatment from Shaw for a year, regularly notifying him that his pain was

12   not getting better, and was in some instances getting worse, before Shaw ordered diagnostic

13   testing in the form of an x-ray, which revealed plaintiff’s fracture. Although it appears that Shaw

14   did refer plaintiff out to specialists and prescribe some medication on a few occasions, the

15   allegations of the complaint show that Shaw largely ignored plaintiff’s pain and failed to offer

16   any treatment. The allegations in the complaint also show that defendant Ikegbu became aware

17   of the lack of treatment approximately one month before plaintiff was finally ordered an x-ray,

18   which diagnosed his fracture and resulted in him finally beginning to receive the treatment he

19   needed. The court can infer that, as a doctor, Ikegbu would have recognized the lack of treatment

20   plaintiff was receiving for his severe elbow pain, and her failure to intervene resulted in plaintiff
21   suffering for an additional month. Although the allegations against Shaw and Ikegbu may

22   ultimately be determined to be no more than a difference in opinion as to the proper treatment

23   plaintiff should have been provided, on screening, they are sufficient to support a claim of

24   deliberate indifference.

25          Plaintiff’s allegations against defendant Austin, however, do not state a claim. Although

26   plaintiff alleges that Austin, like Ikegbu, could have intervened and provided him treatment, the
27   complaint establishes that Austin was not assigned to plaintiff’s appeal until October 5, 2017, the

28   same day his x-ray was ordered. Accordingly, by the time Austin was assigned to plaintiff’s case,
                                                       6
 1   he had already begun getting the treatment he required and there was nothing more for her to do.

 2   The fact that she denied his appeal does not make her liable for deliberate indifference. As the

 3   Seventh Circuit has observed,

 4                   [o]nly persons who cause or participate in the violations are
                     responsible. Ruling against a prisoner on an administrative
 5                   complaint does not cause or contribute to the violation. A guard
                     who stands and watches while another guard beats a prisoner
 6                   violates the Constitution; a guard who rejects an administrative
 7                   complaint about a completed act of misconduct does not.

 8   George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (internal citations omitted). Therefore, the

 9   deliberate indifference claim against Austin should be dismissed. However, because plaintiff

10   may be able to allege additional facts against defendant Austin, he will be given the option to

11   amend the complaint.

12      VI.      State Tort Claim – Professional Negligence

13            California Government Code § 845.6 provides that

14                   [n]either a public entity nor a public employee is liable for injury
                     proximately caused by the failure of the employee to furnish or
15                   obtain medical care for a prisoner in his custody . . . . Nothing in
                     this section exonerates a public employee who is lawfully
16                   engaged in the practice of one of the healing arts under any law of
                     this state from liability for injury proximately caused by
17
                     malpractice.
18   Professional negligence is defined as “a negligent act or omission to act by a health care provider
19   in the rendering of professional services, which act or omission is the proximate cause of a
20   personal injury.” Cal. Civ. Proc. Code § 340.5(2). The provider must be licensed to provide the
21   services at issue and the services must not be “within any restriction imposed by the licensing
22   agency or licensed hospital.” Id. “The elements of a cause of action in tort for professional
23   negligence are: (1) the duty of the professional to use such skill, prudence and diligence as other
24   members of his profession commonly possess and exercise; (2) a breach of that duty; (3) a
25   proximate causal connection between the negligent conduct and the resulting injury; and (4)
26   actual loss or damage resulting from the professional’s negligence.” Burgess v. Superior Court, 2
27   Cal. 4th 1064, 1077 (Cal. 1992) (citation and internal quotation marks omitted). To assess
28
                                                       7
 1   whether a medical professional has potentially committed a professional negligence claim, the

 2   court looks at whether said professional deviated from their requisite duty of care. “[T]he

 3   standard for professionals is articulated in terms of exercising the knowledge, skill and care

 4   ordinarily possessed and employed by members of the profession in good standing.” Flowers v.

 5   Torrance Mem’l Hosp. Med. Ctr., 8 Cal. 4th 992, 998 (Cal. 1994) (citation and internal quotation

 6   marks omitted).

 7           For the reasons plaintiff states a claim for deliberate indifference against defendants Shaw

 8   and Ikegbu, he has also sufficiently stated a claim for professional negligence against these

 9   defendants and they will be required to respond to the claim. Similarly, his claim for professional

10   negligence against defendant Austin fails for the same reason his claim for deliberate indifference

11   against her fails.

12       VII.    Leave to Amend

13           For the reasons set forth above, the court finds that the complaint does not state

14   cognizable claims against defendant Austin. However, it appears that plaintiff may be able to

15   allege facts to remedy this and he will be given the opportunity to amend the complaint if he

16   desires.

17           Plaintiff may proceed forthwith to serve defendants Shaw and Ikegbu on his claim that

18   they were deliberately indifferent and negligent or he may delay serving any defendant and

19   amend the complaint to attempt to state cognizable claims against defendant Austin.

20           Plaintiff will be required to complete and return the attached notice advising the court how
21   he wishes to proceed. If plaintiff chooses to amend the complaint, he will be given thirty days to

22   file an amended complaint. If plaintiff elects to proceed on his claims against defendants Shaw

23   and Ikegbu without amending the complaint, the court will proceed to serve the complaint. A

24   decision to go forward without amending the complaint will be considered a voluntarily dismissal

25   without prejudice of the claims against defendant Austin.

26           If plaintiff chooses to file an amended complaint, he must demonstrate how the conditions
27   about which he complains resulted in a deprivation of his constitutional rights. Rizzo v. Goode,

28   423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how each named
                                                       8
 1   defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th Cir. 1981).

 2   There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or

 3   connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,

 4   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official

 5   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,

 6   268 (9th Cir. 1982) (citations omitted).

 7          Plaintiff is also informed that the court cannot refer to a prior pleading in order to make

 8   his amended complaint complete. Local Rule 220 requires that an amended complaint be

 9   complete in itself without reference to any prior pleading. This is because, as a general rule, an

10   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.

11   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th

12   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled

13   in subsequent amended complaint to preserve appeal). Once plaintiff files an amended complaint,

14   the original complaint no longer serves any function in the case. Therefore, in an amended

15   complaint, as in an original complaint, each claim and the involvement of each defendant must be

16   sufficiently alleged.

17      VIII.   Plain Language Summary of this Order for a Pro Se Litigant

18          Your request to proceed in forma pauperis is granted and you are not required to pay the

19   entire filing fee immediately.

20          Some of the allegations in the complaint state claims against the defendants and some do
21   not. Your claims against defendants Shaw and Ikegbu will require a response.

22          Your claims against defendant Austin do not state claims for relief because the facts show

23   that by the time she became involved your x-ray had already been ordered and you were getting

24   treatment for your broken elbow. The fact that she denied your appeal, by itself, is not enough to

25   make her liable; you must allege facts showing that she knew about an active risk to your health

26   and ignored it.
27          At this point, you can either (1) proceed immediately on your claims against defendants

28   Shaw and Ikegbu and withdraw the other claims or (2) try to amend the complaint to state claims
                                                       9
 1   against defendant Austin. If you want to go forward without amending the complaint, you will be

 2   voluntarily dismissing without prejudice your claims against defendant Austin. If you choose to

 3   amend your complaint, the amended complaint must include all of the claims you want to make,

 4   including the ones that have already been found to state a claim, because the court will not look at

 5   the claims or information in the original complaint. Any claims not in the amended complaint

 6   will not be considered. You must complete the attached notification showing what you want to

 7   do and return it to the court. Once the court receives the notice, it will issue an order telling you

 8   what you need to do next (i.e. file an amended complaint or wait for the complaint to be served).

 9           In accordance with the above, IT IS HEREBY ORDERED that:

10           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

11           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

12   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

13   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

14   Director of the California Department of Corrections and Rehabilitation filed concurrently

15   herewith.

16           3. Plaintiff’s motion for appointment of counsel (ECF No. 3) is denied without prejudice.

17           4. Plaintiff’s claims against defendant Austin do not state claims for which relief can be

18   granted. He has the option to proceed immediately on his Eighth Amendment and state tort

19   claims against defendants Shaw and Ikegbu, or to amend the complaint.

20           5. Within fourteen days of service of this order, plaintiff shall complete and return the
21   attached form notifying the court whether he wants to proceed on the screened complaint or

22   whether he wants to file a first amended complaint. If plaintiff does not return the form, the court

23   will assume that he is choosing to proceed on the complaint as screened and will recommend

24   dismissal without prejudice of the claims against defendant Austin.

25   Dated: March 19, 2019
                                                       _____________________________________
26
                                                       CAROLYN K. DELANEY
27                                                     UNITED STATES MAGISTRATE JUDGE

28   13:news2010.14.option
                                                       10
 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAYMOND NEWSON,                                 No. 2:18-cv-2010 CKD P
12                     Plaintiff,
13          v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                     PROCEED
14   STEPHEN SHAW, et al.,
15                     Defendants.
16

17          Check one:

18   _____ Plaintiff wants to proceed immediately on his Eighth Amendment and state tort claims

19          against defendants Shaw and Ikegbu without amending the complaint. Plaintiff

20          understands that by going forward without amending the complaint he is voluntarily

21          dismissing without prejudice his claims against defendant Austin.

22

23   _____ Plaintiff wants to amend the complaint.

24

25   DATED:_______________________

26                                               Raymond Newson
                                                 Plaintiff pro se
27

28
                                                     11
